Citation Nr: 0401689	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for postoperative residuals of nose fracture.

2.  Entitlement to an initial compensable disability rating 
for onychomycosis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for left great toe 
condition.

6.  Entitlement to service connection for residuals of 
frostbite to ears.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2002.

The issues of entitlement to an initial compensable 
disability rating for onychomycosis and entitlement to 
service connection for migraines and a left great toe 
condition are the subjects of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed. 

2.  The veteran's postoperative residuals of a nose fracture 
are manifested by a straight and normal external nose, no 
scars, some relatively large turbinates inside his nose and 
small airways bilaterally.  Radiographic evidence revealed 
developed sinus groups.

3.  The veteran's current diagnosed sinusitis is medically 
linked to his in-service nose fracture.

4.  Intermittent allergic rhinitis is not medically linked by 
competent medical evidence to an in-service injury or 
disease.

5.  The evidence of record does not reveal a competent 
medical diagnosis of a chronic low back condition or of 
residuals of frostbite to the veteran's ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
postoperative residuals of a nose fracture have not been met 
during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6502 (2003).

2.  Chronic sinusitis was incurred during active duty.  
38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

3.  Rhinitis was not incurred in or aggravated by active 
duty.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

4.  Chronic low back pain was not incurred in or aggravated 
by active duty.  38 C.F.R. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

5.  Residuals of frostbite to the veteran's ears were not 
incurred in or aggravated by active duty.  38 C.F.R. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified via the January 
2002 Statement of the Case (SOC) cover letter of VA's 
heightened duty to assist with his claim.  The January 2002 
SOC includes the regulation which states that VA would make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies as long as he 
supplied enough specific information about the records so 
that a request could be made on his behalf.  He was further 
notified that it was still his responsibility to support his 
claim with appropriate evidence.  Additional evidence has 
been submitted well beyond the 30-days notice contained in 
the regulation.  As such, the Board finds that it is not 
prejudicial to proceed with the veteran's claim.  Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (The United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1)).  The January 2002 SOC also 
notified the veteran of the laws and regulations regarding 
the principles of service connection and the criteria for his 
increased rating claims.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations in 
September 2000 and November 2001.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The resulting reports have been 
associated with his claims folder.  His service medical 
records have been obtained.  A waiver of initial RO review 
accompanied medical evidence submitted by the veteran at his 
August 2002 hearing.  Therefore, the Board may consider this 
evidence without prior RO review.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  A transcript of the August 2002 hearing is of 
record.  The veteran has not identified evidence that is not 
of record.  The Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Legal Criteria

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Increased Rating for Postoperative Residuals of Nose 
Fracture.

The veteran is currently evaluated as zero percent disabled 
(noncompensable) for his service-connected postoperative 
residuals of a nose fracture.  A 10 percent disability rating 
is warranted for traumatic deviation of the nasal septum that 
is manifested by 50-percent obstruction of the nasal passage 
on both sides or complete obstruction one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2003).  The September 2000 VA 
radiology report reflects that four views of the veteran's 
paranasal sinuses revealed that all paranasal sinus groups 
were developed and aerated without definite evidence of 
mucosal or bony abnormality.  The September 2000 VA 
examination report indicates that physical examination of the 
veteran revealed a straight and normal external nose and some 
relatively large turbinates inside his nose.  The report also 
indicates that his airways were small bilaterally.  The 
November 2001 VA radiology report contains an impression of 
no acute nasal fracture evidence but that a small soft tissue 
calcification could represent a previous fracture fragment or 
dystrophic soft tissue calcification.  The November 2001 VA 
examination report indicates that the veteran did not have 
any nasal obstruction.  The evidence of record does not 
reveal 50-percent obstruction of the nasal passage on both 
sides or a complete obstruction on one side such that a 
compensable disability rating is warranted at any point 
during the pendency of this appeal.  Id.  As the veteran's 
manifestations of a postoperative residuals of a nose 
fracture do not more closely approximate the criteria for a 
compensable disability rating at any point during the 
pendency of this appeal, a staged rating is not appropriate.  
See 38 C.F.R. § 4.7 (2003); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether the veteran is entitled 
to a compensable rating under alternative diagnostic codes.  
The September 2000 VA examination report reveals that the 
veteran's nose was a straight and normal and physical 
examination revealed no scars.  As such, use of either the 
prior or revised diagnostic codes for scars is not 
appropriate.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  Nor 
is the use of the diagnostic code based on disfigurement or 
loss of part of the nose warranted.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2003).  Furthermore, the Board has no 
reason to doubt that the veteran's service-connected post-
operative residuals of a nose fracture causes him discomfort 
and may limit his efficiency in certain tasks. This, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes either of the 
veteran's disability pictures outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the 
Board finds that the veteran's disability pictures do not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2003).

Service Connection for Allergic Rhinitis and Sinusitis

The September 2000 VA examination report reflects that 
physical examination of the veteran did not indicate any past 
or present problems with his sinuses.  The report indicates 
that the veteran did have significant nose problems and was 
observed to have some difficulty breathing out of his nose as 
well as mucous drainage and some tenderness of the external 
nose when touched.  The report contains a final diagnosis of 
chronic intermittent allergic rhinitis.  In contrast, the 
November 2001 VA examination report indicates that the 
veteran had recurrent sinusitis, which was most likely due to 
the injury to his nasal septum.  As such, service connection 
is warranted for chronic sinusitis as the evidence of record 
reveals the diagnosis of a chronic disability that is linked, 
by competent medical evidence to an in-service injury.  See 
38 C.F.R. § 3.303 (2003); see also Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Service connection is not warranted for intermittent 
allergic rhinitis, as the evidence of record does not reveal 
that it is a chronic disability due to his in-service injury.  
Id.  The veteran, as a layperson, is not competent to offer 
an etiological opinion that his intermittent allergic 
rhinitis is medically linked to an in-service injury or 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In 
short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
rhinitis.

Service Connection for a Low Back Pain

The September 2000 VA examination report and the August 2002 
hearing transcript reflect that the veteran complained of low 
back pain since 1995 when he was a tank driver in the Army.  
The examination report indicates that vis-à-vis the veteran's 
low back, no diagnosis was made, as there was no significant 
pathology present to render a diagnosis.  Service connection 
requires the diagnosis of a current, chronic disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, 
service connection is not warranted for pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, service 
connection is not warranted for low back pain.  Again, the 
evidence of record does not reflect that the veteran has the 
requisite medical training or expertise that would render his 
opinion competent in this matter.  As a layperson, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  In short, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for low back pain.



Service Connection for Residuals Of Frostbite To Ears

The evidence of record, including the August 2002 hearing 
transcript, reflects that the veteran indicated that when the 
weather became cold (and sometimes in warm weather), his ears 
would become chapped and peal.  He also indicated that his 
ears caused discomfort in cold weather and became painful 
such that he could not have anything touching them, including 
a hat.  The September 2000 VA examination report indicates 
that physical examination to his external ears did not reveal 
any abnormalities and there was no pain on palpitation.  The 
examination report indicates that while the veteran indicated 
that the skin of his ears was darker in color than prior to 
being wind burned in service, the examiner was unable to make 
any determination about the color.  The report indicates that 
the examiner indicated that the veteran's external ears 
appeared normal on examination and that no diagnosis was 
made, as there was no pathology present to render a 
diagnosis.  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  As there is no current diagnosis of a 
current ear condition, service connection is not warranted 
for the claimed condition of residuals of frostbite to ears.  
Again, the veteran, as a layperson, is not qualified to 
render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In 
short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of frostbite to his ears.

Conclusion

To the extent that the preponderance of the evidence is 
against a compensable disability rating for postoperative 
residuals of a nose fracture and against service connection 
for rhinitis, low back pain, and residuals of frostbite to 
the veteran's ears, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).




ORDER

An increased rating for residuals of a nose fracture is 
denied.

Service connection for chronic sinusitis is granted.

Service connection for rhinitis is denied.

Service connection for chronic low back pain is denied.

Service connection for residuals of frostbite to the 
veteran's ears is denied.


REMAND

The April 2002 hearing transcript reflects that the veteran 
testified that his service-connected toe condition had 
worsened since his November 2001 VA examination.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires that the most records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, the veteran submitted August 2002 medical 
records that reflect that he was restricted from physical 
training during active duty for training due to a swollen 
left great toe.  While the veteran is seeking service 
connection for a left great toe condition, the evidence of 
record does not currently contain a diagnosis of left great 
toe condition.  As such, a VA examination is also in order to 
determine whether the veteran's left great toe swelling is a 
manifestation of his service-connected onychomycosis or a 
separate distinct disability.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  Additionally, the August 2002 hearing transcript 
reflects that the veteran, through his representative, 
asserts that his migraines/headaches are secondary to his 
sinusitis.  A medical opinion has not been obtained regarding 
this issue and is necessary.  Id.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  The RO should schedule the veteran 
for a VA feet examination to determine 
the current nature and extent of the 
veteran's service-connected 
onychomycosis, including any additional 
functional limitation during flare-ups.  
Should the examiner diagnose any current 
chronic left great toe condition, the 
doctor should indicate whether it 
represents a disorder apart from the 
veteran's service-connected 
onychomycosis.  If the veteran has a 
current independent left great toe 
condition, the doctor should provide a 
medical opinion as to the etiology of the 
condition, including any direct 
relationship with military service or any 
secondary relationship with the service-
connected onychomycosis.  The veteran's 
claims folder should be available for 
review by the examiner.

3.  The RO should schedule the veteran to 
undergo a VA neurological examination to 
determine the nature and etiology of his 
claimed headache disorder.  The claims 
folder should be provided to and reviewed 
by the doctor.  The doctor should 
indicate whether the veteran's diagnosis 
of mild to moderate migraine headaches 
represents a headache disorder apart from 
the veteran's service-connected sinus 
disorder.  If the veteran has a current 
independent chronic headache disorder, 
the doctor should provide a medical 
opinion as to the etiology of the 
condition, including any direct 
relationship with military service or any 
secondary relationship with the service-
connected sinusitis.

4.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since January 2002, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



